

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) dated as of May 21, 2007, between
Stephanie Hirsch, an individual residing at 254 E. 68th St., Apt. 10A, New York,
New York 10021 and INCA Designs, Inc., a New York corporation having a principal
office at 53 West 36th Street, Suite 906, New York, New York 33172 (the
“Corporation”).


WHEREAS, in connection with the Securities Exchange Agreement between INCA
Designs, Inc. and S2 New York Design Corp., the Corporation desires to employ
the Employee, and the Employee is willing to be employed and serve the
Corporation, on the terms and conditions herein provided; and;


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other valuable consideration, the parties hereto, intending to
be legally bound, hereby agree as follows:



1.
EMPLOYMENT PERIOD; REPRESENTATION



(a) The Corporation agrees to employ Employee, and Employee hereby agrees to
such employment, subject to the terms and conditions set forth in this
Agreement.


(b) The parties hereto agree that this Agreement is made pursuant to the
Securities Exchange Agreement dated May 21, 2007 between the Corporation and S2
New York Design Corp. This Agreement is subject to Employee’s status as an
officer of the Corporation, and nothing herein shall be deemed to affect or
otherwise alter Employee’s status as a shareholder of the Corporation.



2.
TERM



The employment of Employee by the Corporation pursuant to this Agreement shall
commence on May 21, 2007, and shall continue for a period of five years from the
date hereof, provided however that the Corporation and the Employee, by mutual
written agreement, may extend the Agreement for additional five-years terms.



3.
POSITION AND DUTIES



Upon the commencement of the Employment Term, Employee shall hold the position
and perform the duties of President and Secretary of the Corporation. Employee
shall manage the creation, design and development of the Corporation’s products,
its physical plant and facilities, and its relationship between other entities
with which the Corporation has a relationship. Employee shall fulfill such
duties and responsibilities as are consistent with the positions of President
and Secretary, and as are assigned to her from time to time by the Board of
Directors, including, but not limited to, any activities necessary to run the
day-to-day business of the Corporation and manage the assets of the Corporation.



4.
COMPENSATION AND BENEFITS



(a) Base Salary. As compensation for the Employee’s services hereunder during
the Employment Term, the Corporation shall pay the Employee a base salary at the
annual rate of $65,000.00 (said amount, together with any increases thereunder
as may be determined from time to time by the Corporation in its sole
discretion, being hereinafter referred to as the “Base Salary”). Any Base Salary
payable hereunder shall be paid in regular intervals in accordance with the
Corporation’s payroll practices, but no less frequently than once each month.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Bonus Compensation. In addition to her Base Salary, Employee shall be
eligible for an annual bonus payment. The amount of any bonus shall be in the
sole discretion of the Corporation and shall be determined based upon the
Corporation’s performance and productivity. Bonus compensation may be paid to
Employee in the form of cash or stock options, or a combination thereof, at the
Corporation’s discretion. Unless otherwise specified herein, Employee shall be
eligible to receive such bonus compensation only if she is actively employed by
the Corporation at the end of the fiscal year.


(c) Benefits. Employee shall be eligible for sick leave, major medical,
hospitalization, dental and disability insurance on the same terms and
conditions as such benefits are provided for or made available to other
employees of the Corporation.


(d) Expense Reimbursement. The Corporation shall promptly pay the reasonable
expenses incurred by the Employee in the performance of her duties hereunder,
including, without limitation, those incurred in connection with business
related travel, telecommunications and entertainment, or, if such expenses are
paid directly by the Employee, shall promptly reimburse the Employee for such
payment, provided that Employee has properly accounted therefore in accordance
with the Corporation’s policy.


(e) Vacation. Employee shall be entitled to five (5) weeks paid vacation in each
calendar at times agreed upon in advance by the Corporation. Any unused vacation
days shall not carry-over to the next year. Employee shall also be entitled to
all paid holidays given by the Corporation to its employees.



5.
TERMINATION



(a) Death or Disability. Employee’s employment hereunder shall terminate upon
her death or disability. Disability shall be defined as the inability to perform
a substantial portion of the Employee’s service to the Corporation as a result
of a mental or physical illness which has continued or can reasonably be
expected to continue for a period of not less than six (6) months or has
continued or can reasonably be expected to continue to for an aggregate of not
less than 180 days in any 365 day period. In the event that there is a
disagreement with regard to whether a disability exists sufficient to trigger
this section, the determination shall be based on the determination of the
disability insurance company which insures the Corporation’s officers, which
determination will have been made in the usual and customary manner employed by
the insurance company to make such determination. Under no circumstances shall
the term disability be deemed to include an incarceration or other legal
impediment to performances.


(b) For Cause. The Corporation shall have the right to terminate the employment
of Employee for Cause upon written notice to Employee. For purposes of this
Agreement, “Cause” shall mean: (i) Employee’s conviction of, or plea of nolo
contendere, to a felony or any crime involving moral turpitude; (ii) Employee’s
commission of an act of personal dishonesty or breach of fiduciary duty
involving personal profit or benefit in connection with Employee’s employment by
the Corporation, as determined by an arbitrator in an arbitration commenced by
the Corporation; (iii) Employee’s breach of any provision of this Agreement, as
determined by an arbitrator in an arbitration commenced by the Corporation; (iv)
Employee’s willful misconduct or gross negligence in the conduct of her duties
hereunder, as determined by an arbitrator in an arbitration commenced by the
Corporation; or (v) Employee’s willful and repeated failure to comply with the
lawful directions of the Board of Directors as determined by an arbitrator in an
arbitration commenced by the Corporation.


 
 

--------------------------------------------------------------------------------

 
 
(c) Arbitration; Legal Proceedings; Rights upon Termination. Nothing in the
Agreement shall preclude the Corporation from seeking an interim order of relief
from a court or a competent tribunal pending the resolution of issues enumerated
above by an arbitrator. In the event of the termination of Employee’s employment
by the Corporation for Cause, all rights of Employee under this Agreement shall
cease as of the effective date of the termination, and Employee shall only be
entitled to payment of any base salary earned but not yet paid as of the date of
Employee’s termination and any outstanding reimbursable expenses. Employee shall
not be entitled to any additional compensation or bonus, whether accrued or not,
or any other perquisites or benefits, except those required to be paid under
federal or state laws or regulations.


(d) Resignation. In the event of the termination of Employee’s employment by the
resignation of Employee, all rights of Employee under this Agreement shall cease
as of the effective date of the termination, and Employee shall be entitled to
receive from the Corporation only payment of any base salary earned but not yet
paid as of the date of Employee’s termination plus any earned but not yet paid
incentive compensation as of the date of Employee’s termination. Employee shall
not be entitled to any other bonus, perquisites or benefits except those
required to be paid under federal or state laws or regulations.


(e) In the event that Employee’s employment is terminated as a result of death
or disability pursuant to Section 5(a), Employee (or her estate) shall be
entitled to (1) any base salary earned but not yet paid as of the date of
Employee’s termination, (2) any outstanding reimbursable expenses, (3)
continuation of medical benefits for the period of the lesser of one (1) month
or the remainder of the Employment Term, and (4) payment of all bonus
compensation earned by Employee but not yet paid as of the date of her death or
Incapacity.



6.
NON-DISCLOSURE OF PROPRIETARY/CONFIDENTIAL INFORMATION



Employee acknowledges that she will have access to information about the
Corporation and her employment with the Corporation shall bring her into close
contact with many confidential affairs of the Corporation, its subsidiaries and
affiliates, and their respective customers, including, without limitation,
information proprietary to the Corporation, trade secrets, and other
confidential material, which information is not readily available to the public
and all of which is highly confidential and proprietary and was developed at
great effort and expense (such material, “Confidential Information”). In
recognition of the foregoing, during the period of her employment and
thereafter, regardless of the reason for any termination of employment (whether
voluntary or involuntary and whether for Cause or otherwise), the Employee shall
not, without the written consent of the Board of Directors of the Corporation,
disclose or use or make available for anyone to use (except in the course of her
employment hereunder, in furtherance of the business of the Corporation, its
subsidiaries or its affiliates, or as required by law) any Confidential
Information.



7.
RETURN OF CORPORATION PROPERTY



Employee agrees that upon termination of her employment with the Corporation for
any reason, voluntary or involuntary, with or without Cause, she will
immediately return to the Corporation all Confidential Information and any
Corporation property within her possession (or under her control), and shall not
at any time thereafter copy or reproduce the same.



8.
RETRICTIVE COVENANTS



(a) Employee acknowledges and recognizes the highly competitive nature of the
Corporation’s business, that access to the Corporation’s confidential records
and proprietary information renders her special and unique within the
Corporation’s industry, and that she will have the opportunity to develop
substantial relationships with existing and prospective customers of the
Corporation during the course of and as a result of her employment with the
Corporation. In light of the foregoing, during the course of Employee’s
employment with the Corporation and for a period of one (1) year after the date
of the termination of her employment for any reason, Employee shall not,
directly or indirectly, individually or on behalf of any person, Corporation,
enterprise or entity not now parties to this Agreement, or as a sole proprietor,
partner, stockholder, director, officer, principal, agent, executive, or in any
other capacity or relationship, engage in any business or employment, or aid or
endeavor to assist any person, business, enterprise or legal entity, which is
engaged or is seeking to engage in the Business within North America, Europe or
Asia (a “Competitor”). For purposes of this Agreement, “Business” shall mean any
entity engaged in the manufacture of high fashion apparel. Employee, however,
may accept employment with a Competitor of the Corporation with a diversified
business provided that (i) Employee will not, directly or indirectly, render
services or assistance to any part of the Competitor that is in any way engaged
in the Business of the Corporation; and (ii) the Corporation shall receive,
prior to Employee rendering services to or assisting such Competitor, written
assurances deemed satisfactory by the Corporation from Employee and the
Competitor, that Employee will not, directly or indirectly, render services or
assistance to any part of the Competitor that is in any way engaged in the
Business of the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) During the period of Employee’s employment with the Corporation and for a
period of one (1) year following the expiration or termination of Employee,
whether such termination is voluntary or involuntary, Employee shall not,
without the prior written consent of the Corporation, on behalf of herself or on
behalf of any other person, business, enterprise or entity, (i) directly or
indirectly solicit, divert or encourage any of the employees, agents,
consultants or representatives to terminate his, her or its relationship with
the Corporation, or hire any such employee, consultant or representative so
solicited or encouraged; (ii) directly or indirectly solicit or encourage any of
the employees, agents, consultants or representatives of the Corporation to
become employees, agents, representatives or consultants of a Competitor; (iii)
directly or indirectly on behalf of a Competitor solicit, divert or appropriate
or attempt to solicit, divert or appropriate any customers, clients, vendors or
distributors of the Corporation who were (x) customers, clients, vendors or
distributors of the Corporation at the time of the termination of her employment
from the Corporation or during the one (1) year period prior to the termination
of Employee’s employment with the Corporation and with whom Employee had contact
during her employment with the Corporation, or (y) any prospective customers,
clients, vendors or distributors at the time of Employee’s termination of
employment with respect to which the Corporation has developed or made a sales
presentation (or similar offering of services) within the one year period prior
to the termination of Employee’s employment with the Corporation and with whom
Employee had contact during the period of her employment with the Corporation.


(c) Employee recognizes and acknowledges that the restrictions and limitations
set forth in this Agreement are legitimate and fair in light of her access to
Confidential Information, her substantial contacts with customers of the
Corporation and the Corporation’s need to develop and market its services and
products. Employee further acknowledges that the customers of the Corporation
are located throughout North American, Europe and Latin America and that a
business competitive with the Corporation may be carried on anywhere within
these areas as a result of the geographically diverse spread of the high fashion
apparel manufacturing industry. Therefore, Employee acknowledges that the
geographical application of the provisions and restrictions contained in the
Agreement are reasonable under the circumstances. Employee further acknowledges
that: (i) in the event her employment with the Corporation terminates for any
reason, she will be able to earn a livelihood without violating the foregoing
restrictions and (ii) her ability to earn a livelihood without violating such
restrictions is a material condition to her employment with the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 

9.
INDEPENDENCE AND SEVERABILITY



Each of the rights enumerated in Section 8 shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Corporation at law or in equity. If any of the covenants
contained in Section 8 or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, or rights or remedies that shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in Section 8 is held to be invalid or unenforceable because
of the duration of such provision or the area covered thereby, the parties agree
that the court making such determination shall have the power to reduce the
duration and/or area of such provision and in its reduced form said provision
shall then be enforceable.



10.
SPECIFIC REMEDIES



(a) If, during the course of her employment with the Corporation, Employee
commits a breach of any of the provisions of Sections 6, 7, or 8, the
Corporation shall have the right to have such provisions specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach will cause irreparable injury to the Corporation and that money
damages will not provide an adequate remedy to the Corporation, provided,
however, that nothing herein shall be construed as prohibiting the Corporation
from pursuing any other remedies available to the Corporation for such breach or
threatened breach, including the recovery of damages from Employee.


(b) Employee acknowledges that the Corporation shall suffer irreparable injury
if she breaches her obligations under Sections 6, 7, or 8. Accordingly, in the
event of such breach, Employee acknowledges that the Corporation will be
entitled to injunctive relief in any state or federal court of competent
jurisdiction within the State of New York. Employee further submits to the
personal jurisdiction of such courts for the purposes of any such action.



11.
ASSIGNMENT OF INVENTIONS



(a) Employee agrees that all inventions, designs, improvements, writings, and
discoveries initiated, made or conceived during the period of her employment,
whether solely by Employee or in conjunction with others, that pertain to the
business conducted by the Corporation, its affiliates and subsidiaries, shall be
the exclusive property of, and she hereby assigns all of her interest therein
to, the Corporation or its designee. All rights and obligations hereunder shall
continue in full force and effect after the termination of employment and shall
be binding on the Employee’s personal representatives or assigns. Employee shall
promptly disclose to the Corporation all such inventions, designs, improvements,
writings and discoveries and shall, at the sole expense of the Corporation,
assist the Corporation or its designee in obtaining patents and copyrights
therefore that are deemed suitable for United States or foreign letters patent,
copyrights, trademarks and trade names or to otherwise vest the Corporation with
full and exclusive title thereto, and protect the same against infringements by
others.


(b) The parties explicitly acknowledge and agree that notwithstanding anything
herein to the contrary, Employee shall have and retain the right to use, without
payment of any royalty, ideas, concepts, expressions, techniques, know-how,
skills and experience possessed, developed or acquired by her prior to or during
the Employment Term, and the right to market, develop or otherwise use any
services or products, including without limitation any that may be similar to or
competitive with services or products of the Corporation, provided, however,
that the exercise of such rights shall not result in a disclosure or
incorporation in any end product by the Employee of any specific item of
Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 

12.
COOPERATION FOLLOWING TERMINATION



Employee agrees that, following notice of termination of her employment, she
shall cooperate fully with the Corporation in all matters relating to the
completion of her pending work on behalf of the Corporation and the orderly
transition of such work to such other Employees as the Corporation may
designate. Employee further agrees that during and following the termination of
her employment she shall cooperate fully with the Corporation as to any and all
claims, controversies, disputes or complaints over which she has any knowledge
or that may relate to her or her employment relationship with the Corporation;
provided, however, that Employee will be reimbursed by the Corporation for any
out of pocket expenses incurred pursuant to her duties under this Section 12 and
reasonably compensated for her time. Such cooperation includes, but is not
limited to, providing the Corporation with all information known to her related
to such claims, controversies, disputes or complaints and appearing and giving
testimony in any forum.



13.
MEDIATION



Employee acknowledges and understands that certain issues and/or decisions
herein are to be made by the Corporation and that certain issues and/or
decisions require the Corporation’s approval (including, but not limited to,
salary, bonuses, vacation time, assignment of new duties, and the ability to
waive any of the terms of this Agreement). In the event of an impasse resulting
from a 50/50 deadlock or tie regarding such issues and/or decisions, the
Corporation shall submit the issue to neutral, non-binding mediation prior to
the commencement of arbitration, litigation or any other proceeding before a
trier of fact. Employee, as a member of the Board of Directors and executive
officer of the Corporation, agrees to act in good faith to participate in
mediation, and will attempt to identify a mediator that is mutually acceptable
to both Employee and Ms. Josloff (collectively, “the parties”). If a mediator
cannot be agreed upon by the parties, each party shall designate a mediator and
those mediators shall select a third mediator who shall act as the neutral
mediator, assisting the parties in attempting to reach a resolution. The parties
to the mediation shall share equally in its cost. If the dispute is resolved
successfully through mediation, the resolution will be documented by a written
agreement executed by the parties. If the mediation does not successfully
resolve the dispute, the mediator shall provide written notice to the parties
reflecting same, and the parties may then proceed to seek an alternative form of
resolution of the dispute in accordance with the remaining terms of this
Agreement and other rights and remedies afforded to them by law.



14.
ARBITRATION



With the exception of those referenced in Paragraph 13, above, all disputes,
controversies and claims arising between the Corporation and the Employee out of
or relating to this Agreement or any breach thereof, shall be submitted to
binding arbitration in New York, New York, pursuant to the rules of the American
Arbitration Association for expedited arbitration. Judgment upon the
determination or award rendered by the arbitrators may be entered in any court
having jurisdiction thereof; provided, however, that the provisions of this
Section 14 shall in no way limit or impair the rights of the parties to avail
themselves of the remedies provided for herein. The arbitrators may award to the
winning party the costs (including reasonable attorney’s fees and expenses) of
any such arbitration.



15.
GOVERNING LAW



Except as otherwise explicitly noted, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to conflict of law).


 
 

--------------------------------------------------------------------------------

 



16.
INTEGRATION



This Agreement constitutes the entire understanding between the parties hereto
relating to the subject matter hereof, superseding all negotiations, prior
discussions, preliminary agreements and agreements related to the subject matter
hereof made prior to the date hereof.



17.
MODIFICATIONS AND AMENDMENTS



This Agreement may be modified or amended only by an instrument in writing
executed by the parties hereto and approved in writing by the Board of Directors
of the Corporation. Such modification or amendment will not become effective
until such approval has been given.



18.
SEVERABILITY



If any of the terms or conditions of this Agreement shall be declared void or
unenforceable by any court or administrative body of competent jurisdiction,
such term or condition shall be deemed severable from the remainder of this
Agreement, and the other terms and conditions of this Agreement shall continue
to be valid and enforceable.



19.
NOTICE



For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given as of the date if delivered in person or by telecopy, on the next business
day, if sent by a nationally recognized overnight courier service, and on the
second business day if mailed by registered mail, return receipt requested,
postage prepaid, in each case addressed as follows:


If to the Employee:


Stephanie Hirsch
254 E. 68th Street, #10A
New York, New York 10021


If to the Corporation:


INCA Designs, Inc.
53 West 36th Street, Suite 906
New York, New York 33172


With a copy to:


Joel Schneider, Esq.
and
Faun M. Phillipson, Esq.
Sommer & Schneider, LLP
 
Phillipson & Uretsky, LLP
595 Stewart Avenue, Suite 710
 
111 Broadway, 8th Floor
Garden City, NY 11530
 
New York, New York 10006



or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective upon receipt.


 
 

--------------------------------------------------------------------------------

 
 

20.
WAIVER



The observation or performance of any condition or obligation imposed upon the
Employee hereunder may be waived only upon the written consent of the Board of
Directors of the Corporation. Such waiver shall be limited to the terms thereof
and shall not constitute a waiver of any other condition or obligation of the
Employee under this Agreement.


Dated the date first above written.
 

        INCA DESIGNS, INC.  
   
   
    By:   /s/ Stacy Josloff  

--------------------------------------------------------------------------------

Stacy Josloff, Chief Executive Officer    

 

          /s/ Stephanie Hirsch  

--------------------------------------------------------------------------------

Stephanie Hirsch
   


 
 

--------------------------------------------------------------------------------

 